Citation Nr: 0009686	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  96-40 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1942 to May 
1945.  The appellant is the veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for the 
cause of the veteran's death. 

In June 1999, the Board remanded the appellant's claim to the 
Roanoke, Virginia RO for additional development, including a 
VA opinion.  That development has been completed and the case 
has been returned to the Board.

In a January 2000 rating decision, the RO denied entitlement 
to benefits under 38 U.S.C.A. § 1318.  The appellant was 
notified thereof by letter dated in February 2000, and she 
has not filed an appeal.


FINDINGS OF FACT

1.  According to the death certificate, the veteran died on 
July [redacted], 1995, at the age of 70, and the immediate cause of 
death was respiratory failure, due to or as a consequence of 
congestive heart failure and cardiomyopathy.  
Depression/Anxiety was listed as a significant condition that 
contributed to death but did not necessarily result in the 
underlying cause of death.  

2.  At the time of the veteran's death, a 70 percent 
evaluation was in effect for anxiety reaction.

3.  Heart disease was not shown during active service, on the 
service separation examination, or during the initial post-
service year.

4.  A service-connected disability is not shown to have 
caused or contributed substantially or materially to the 
veteran's death.


CONCLUSION OF LAW

A disability that was incurred in or aggravated by active 
military service did not cause or contribute substantially or 
materially to the veteran's death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The death certificate discloses that the veteran died on July 
[redacted], 1995 at the age of 70 at a private medical facility.  The 
immediate cause of death was respiratory failure due to or as 
a consequence of congestive heart failure and cardiomyopathy.  
Other significant conditions which contributed to death but 
not resulting in the underlying cause were chronic airway 
(airflow) obstruction, adult onset diabetes mellitus and 
depression/anxiety.  At the time of the veteran's death, 
service connection was in effect for anxiety reaction, 
evaluated as 70 percent disabling. 

Service medical records are negative for complaints, findings 
or treatment for symptoms of a cardiovascular disorder or 
hypertension.  In May 1945, a Medical Board determined that 
the veteran was unfit for service because of a personality 
disorder.

Numerous private and VA medical reports, dating from 1945 to 
1998, are of record. A longitudinal review of these reports 
reflects that the first evidence of any cardiovascular 
disorder was in 1978, when the veteran suffered a myocardial 
infarction.  These treatment records also reflect that during 
his lifetime, the veteran had sought treatment for his 
service-connected anxiety reaction, had smoked a couple pack 
of cigarettes a day, and had been diagnosed as having 
numerous medical disorders, including arteriosclerotic 
cardiovascular disease characterized by myocardial 
infarction, angina pectoris, hypertensive cardiovascular 
disease, pulmonary fibrosis, hypertension and adult onset 
diabetes mellitus.  

Medical reports, submitted by D. James Kazakis, M.D., and 
Bruce E. Johnson, M.D., the physician who signed the 
veteran's Certificate of Death, dated in June 1995 are of 
record.  Dr. Johnson indicated that he had treated the 
veteran for multiple medical problems, including chronic 
anxiety syndrome.  Dr. Johnson felt that the veteran's 
current medical problems, including severe end stage 
congestive heart failure had caused stress on his heart and 
an increase in his anxiety.  It was noted that the veteran 
had previously undergone coronary artery bypass grafting 
surgery.  Dr. Johnson opined that because of the severity of 
the veteran's medical problems, he had become more depressed 
and had feelings of hopelessness and helplessness.  Dr. 
Kazakis felt that the combination of the veteran's pulmonary 
as well as cardiac problems had led him to endure significant 
psychological duress.  

Medical reports, submitted by Bruce E. Johnson, M.D., dated 
in September 1995 and October 1998, reflect that during his 
lifetime, the veteran had problems of severe cardiomyopathy, 
recurrent congestive heart failure, depression, anxiety, 
diabetes mellitus, and that he had undergone bypass surgery.  
Dr. Johnson felt that prior to his demise, the veteran had 
become more anxious, stressed and tense.  Dr. Johnson 
believed that the "increased stress and tension may have 
further caused some stress and strain on his heart and may 
have played some role in further causing deterioration in his 
cardiopulmonary status."  It was reported that the veteran 
died with respiratory failure related to congested heart 
failure. 

Notably, in October 1998, Dr. Johnson indicated that he had 
been treating the veteran for several years for congestive 
heart failure, pulmonary edema, hemoptysis, coronary artery 
disease, and cardiomyopathy.  He indicated that the veteran's 
increased worry regarding his medical condition, coupled with 
concerns pertaining to his disability benefits, added 
increased stress to his cardiovascular system.  He believed 
that the veteran's increased stress would have likely had an 
adverse effect on his cardiac functions.  Dr. Johnson 
concluded that the veteran's stress "could have resulted in 
his final acute deterioration, which resulted in his last 
hospitalization and in his demise."  

A September 1999 opinion rendered by a VA cardiologist is of 
record.  After a complete review of the claims file, the VA 
cardiologist indicated that the veteran had expired in July 
1995 due to respiratory failure, secondary to pulmonary edema 
and congestive heart failure.  The examiner noted that the 
veteran also had a history of hypertension, diabetes mellitus 
and coronary artery disease, dilated cardiomyopathy, 
pulmonary fibrosis, asbestosis, obesity, anxiety and 
depression.  After a review of the claims file, the VA 
cardiologist believed that it was more unlikely than likely 
that the veteran's anxiety contributed in any extent to the 
veteran's death.  In an October 1999 addendum to the 
September report, the VA examiner further concluded that 
there was no cardiac literature to support the proposition 
that a psychiatric condition was more likely than unlikely to 
contribute to a cardiac condition.  In January 2000, the VA 
physician indicated that he did not have anything further to 
add to his previous opinions.  In the January 2000 
Supplemental Statement of the Case, the appellant was advised 
of the content of the VA physician's statements.



II.  Analysis

The Board finds that the appellant's claim for service 
connection for the cause of the veteran's death is well 
grounded within the meaning of 38 U.S.C.A.  § 5107(a) (West 
1991) in that it is a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Board 
further finds that the statutory duty to assist has been 
satisfied.  In this regard, the Board remanded the 
appellant's claim to the Roanoke, Virginia RO in June 1999 
for additional development, including the acquisition of 
additional medical records and a VA opinion.  In response to 
the Board's request, the requested records were secured, and 
a VA cardiologist rendered opinions in medical reports dated 
in September and October 1999. 

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As noted earlier, the veteran's service medical records are 
negative for any indication of any cardiovascular disorder.  
Similarly, there is no evidence of heart disease to a degree 
of at least 10 percent within a year of discharge from 
service.  In the absence of medical evidence indicating that 
the veteran manifested a cardiovascular disorder within a 
year of discharge from service or that his fatal respiratory 
failure due to or as a consequence of congestive heart 
failure and cardiomyopathy was related to service, service 
connection for the cause of the veteran's death on a direct 
or presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

As previously noted, in an October 1998 report, Dr. Johnson 
opined that the veteran's stress "could have resulted in his 
final acute deterioration, which resulted in his last 
hospitalization and in his demise."  In contrast to this 
opinion, a VA cardiologist concluded in September 1999 that 
it was more unlikely than likely that anxiety contributed in 
any extent to the veteran's death.  The VA cardiologist based 
his opinion on a thorough review of the claims file, 
including the October 1998 opinion of Dr. Johnson.  With 
regard to Dr. Johnson's October 1998 opinion, the Board finds 
that the opinion is entitled to little probative weight in 
that it does little more than suggest that the veteran's 
stress could have resulted in the veteran's final acute 
deterioration and ultimately his demise.  In this regard, 
inference alone is insufficient to establish service 
connection for the cause of the veteran's death.  Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) See also Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (treating physician's 
opinion that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim.  Thus, Dr. Johnson's statement supports but 
does not entirely validate the appellant's contentions. 

Also, as the veteran died of a cardiovascular disease, there 
is no indication that Dr. Johnson is a cardiologist.  In 
addition, he did not provide any documentation in support of 
his opinion.  In contrast, the VA cardiologist reviewed and 
commented on the evidence of record in September 1999 and was 
of the opinion that there was nothing in the medical 
literature to support Dr. Johnson's opinion that a 
psychiatric condition was more likely than unlikely to 
contribute to a cardiac condition.  Under these 
circumstances, the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.

While the appellant's and her daughter's allegations of 
entitlement have been considered, their statements do not 
constitute competent medical evidence of causality, since, as 
laypersons, they are not competent to give a medical opinion 
on diagnosis or etiology of a disorder.  LeShore v. Brown, 8 
Vet. App. 406 (1995); Dean v. Brown, 8 Vet. App. 449 (1995).

ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

